NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HAICHUN WANG,                                     No. 14-70129

              Petitioner,                          Agency No. A200-781-262

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

         Haichun Wang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Wang’s demeanor, implausible testimony, and in-court embellishment of

his alleged mistreatment as compared to his written statement. See Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (adverse credibility determination

was reasonable under the “totality of circumstances”). Wang’s explanations do

not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Thus, in the absence of credible testimony in this case, Wang’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Wang’s CAT

claim because it was based on the same testimony found not credible, and Wang

does not point to any other evidence establishing it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to China. See Shrestha, 590 F.3d at 1048-49.

      Finally, we lack jurisdiction to consider Wang’s remaining due process


                                          2                                   14-70129
contentions because he did not exhaust them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no jurisdiction over legal claims

not presented in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-70129